DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 20-25, 27-33, 35, 37 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parker (US20090245553, hereinafter Parker).
Regarding claim 20, Parker discloses a wearable element (100) comprising: at least one piezoelectric element (transducer 206) configured to vibrate so that a haptic impression of an acoustic signal is generated (paragraph 37), wherein the wearable element is wearable on a body (bone conduction device).
Regarding claim 21, Parker discloses the wearable element (100) configured to apply a haptically perceptible signal to the at least one piezoelectric element, and wherein the haptically perceptible signal is determined from the acoustic signal by multiplying frequencies of the acoustic signal with a scaling factor and thereby converting the acoustic signal into the haptically perceptible signal. Please refer to paragraph 0058. 
Regarding claim 22, Parker discloses the wearable element is configured to apply an equivalent signal to the at least one piezoelectric element which was determined from the acoustic signal by determining an equivalent signal from the acoustic signal by a transfer function, wherein a shape and an intensity of the equivalent signal correlates with the acoustic signal, and wherein the equivalent signal is a haptically perceptible signal. Please refer to Fig. 4  and its description. 
Regarding claim 23, the electronics configured to apply an AC voltage with a frequency of a haptically perceptible signal or of the equivalent signal to the piezoelectric element is inherent in the description of Figs. 2 and 4.
Regarding claim 24, the electronics are incorporated into the wearable element.
Regarding claim 25, the electronics are capable of generating the haptically perceptible signal or the equivalent signal from the acoustic signal.
Regarding claim 27, the wearable element or the electronics has a microphone (202) configured to detect an acoustic signal from an external noise source.
Regarding claims 28 and 30, it should be noted that the source of the acoustic signal is not a structural limitation and therefore given little patentable weight. However, in paragraph 55, Parker discloses the use of external equipment to supply the electrical input. 
Regarding claim 29, inherently the at least one piezoelectric element is configured to vibrate at amplitudes of different magnitudes and thereby haptically reproduce different volumes of the acoustic signal.
Regarding claim 31, inherently the at least one piezoelectric element is configured to vibrate at different frequencies.
Regarding claim 32, Fig. 8 shows the piezoelectric element comprises: a main body in which internal electrodes and piezoelectric layers are stacked alternately on one another in a stack direction, and an amplification unit (828) arranged on a top of the main body and configured to transform a EPC-507-EHPage 4 of 6change in length of the main body in a direction perpendicular to the stack direction into a change in length of the amplification unit in the stack direction. Please refer to Figs. 8A and 8B and the description in paragraphs 67-69.
Regarding claim 33, Figs. 8A and 8B show the amplification unit comprising a frustoconical shape. 
Regarding claim 35, the wearable element is an accessory.
Regarding claim 37, the piezoelectric element can be a ceramic actuator or (paragraph 37).
Regarding claim 40, the method as claimed is inherent in the disclosure of Parker. 
Claims 20-25 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saikawa et al. (US5986813, hereinafter Saikawa).
Regarding claim 20, Saikawa discloses a wearable element (1) comprising: at least one piezoelectric element (17) configured to vibrate so that a haptic impression of an acoustic signal is generated, wherein the wearable element is wearable on a body. See Fig. 7 and its description.
Regarding claims 21-25, Saikawa anticipates the invention, please refer to Col.8:41-65.
Regarding claim 31, the piezoelectric vibrates at different frequencies (Column 9:1-3).
Claims 20, and 36-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aubauer et al. (US20040114777, hereinafter Aubauer).
Regarding claim 20, Aubauer discloses a wearable element (pullover) comprising: at least one piezoelectric element (10) configured to vibrate so that a haptic impression of an acoustic signal is generated (paragraph 40), wherein the wearable element is wearable on a body.
Regarding claim 37, the piezoelectric element is disclosed as a piezo-active polymer (PVDF).
Regarding claim 36 and 38, the wearable item is a garment and the piezoelectric material is woven into the wearable element. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 26, 34 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Parker.
Regarding claim 26, Parker discloses the invention as explained above, but fails to disclose multiple piezoelectric active material. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide multiple piezoelectric elements, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 PSQ 8. In the instant case, multiple piezoelectric members can be used as actuators and sensors to improve the audible experience.
Regarding claims 34 and 39, Parker discloses the invention as explained above, but fails to disclose the device comprising a memory in which a recorded audio signal is stored. Memories to store audio signals are old and well known in the art. Therefore, it is the Examiner's position that it would have been obvious to one with ordinary skill in the art at the time the invention was filed to provide a memory component as part of the electronic circuit to store audio signals or any other information needed for optimal performance of the device. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaydi San Martin whose telephone number is (571)272-2018.  The examiner can normally be reached on M-Th 7:45-6:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. San Martin/
Primary Examiner, Art Unit 2837